Order, Supreme Court, Bronx County (Herbert Shapiro, J.), entered December 28, 1989, which, inter alia, denied the plaintiff’s motion to produce two additional police officers for examination before trial, unanimously affirmed, without costs.
*531Plaintiff seeks money damages for her injuries alleging, inter alia, that the police failed to respond promptly to a 911 call. Two days after the incident, Police Captain Francis O’Brien directed Officer Eliud Pagan and his partner Officer Hugh Williams to interview the plaintiff at the hospital and question her about the incident. Subsequently, Officer Pagan prepared a police report detailing the information he received from plaintiff at the hospital.
After Officer Pagan was deposed, plaintiff moved to compel Captain O’Brien and Officer Williams to appear for pretrial examination solely on the basis that Captain O’Brien directed the two officers to interview the plaintiff, and that Officer Williams accompanied Officer Pagan. Where additional persons are sought to be deposed, the moving party must make a detailed showing of the necessity for taking the deposition of each such witness (S.S. Silberblatt, Inc. v American Pecco Corp., 52 AD2d 824). Since plaintiff failed to demonstrate that the police officer already deposed possessed insufficient knowledge or that his testimony was otherwise inadequate, the IAS court was well within its discretion in denying plaintiff’s motion for additional discovery (compare, Schillaci v Jamaica Sav. & Loan, 90 AD2d 770). Concur—Murphy, P. J., Carro, Wallach, Kupferman and Asch, JJ.